Citation Nr: 0302471	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bone disability.

2.  Entitlement to service connection for a joint disability. 

3.  Entitlement to service connection for a muscle 
disability.

4.  Entitlement to service connection for a ligament 
disability.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for a left foot 
disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a nerve disability.

9.  Entitlement to service connection for a left shoulder 
disability.

10.  Entitlement to service connection for a right shoulder 
disability.

11.  Entitlement to service connection for a left arm 
disability.

12.  Entitlement to service connection for a right arm 
disability.

13.  Entitlement to service connection for a physical stress 
disability secondary to all other claimed conditions.

14.  Entitlement to service connection for a head disability.

15.  Entitlement to service connection for a chest 
disability.

16.  Entitlement to service connection for a vessel-related 
disability.

17.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision.


FINDINGS OF FACT

1.  No bone, joint, muscle, neck, chest, or vessel-related 
disability began in service, or is otherwise attributable to 
service.  

2.  The veteran does not have a diagnosed disability 
involving the ligaments, nerves, head, right foot, left foot, 
right shoulder, left shoulder, right arm, left arm, or 
physical stress.

3.  The veteran has a left lower leg scar that likely had its 
onset during his period of active military service; no other 
skin disability is attributable to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have bone, joint, muscle, neck, 
chest, or vessel-related disability that is the result of 
disease or injury incurred in or aggravated by active 
military service; bone, joint, muscle, neck, chest, or 
vessel-related disability may not be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  The veteran does not have disability of the ligaments, 
nerves, head, right foot, left foot, right shoulder, left 
shoulder, right arm, left arm, or physical stress that is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § § 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

3.  Other than a left lower leg scar that is the result of 
injury incurred in active military service, the veteran does 
not have a skin disability that is the result of disease or 
injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  When certain chronic 
disease, is shown in service, or to a compensable degree 
within a year of the claimant's separation from service, a 
grant of service connection is warranted.  38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

Factual Background

In the veteran's case, service medical records include an 
October 1976 entry examination which indicates that all of 
the veteran's physical systems were normal except that he had 
bilateral esotropia.  In December 1976, the veteran had a 
sore throat, and his sinuses were tender.  He was diagnosed 
with sinus headaches.  

Service medical records dated in February 1977 indicate that 
the veteran was walking across the street when he was struck 
by a car.  He gave a history of being diagnosed with situs 
inversus at age 10.  Upon examination, the veteran's pupils 
were equal and reactive to light and accommodation.  
Extraocular movements were intact.  There was a somewhat 
irregular laceration of the lower lip.  Occlusion was normal, 
and there was no tenderness on pressure along the mandible or 
maxilla.  There was normal facial swelling.  The veteran's 
neck was supple without masses, and his lungs were clear to 
auscultation and percussion.  An irregular cardiac rate and 
rhythm were present, and cardiac sounds were greater on the 
right rather than on the left side.  There was no 
cerebrovascular tenderness.  

Upon examination of the bones and joints, there was a bony 
prominence at the distal third of the tibia with a slight 
tenting of the skin.  There was instability and marked 
tenderness to palpation on the left lower extremity.  The 
neurovascular supply to the extremity was intact.  There was 
no tenderness on pressure over the tibial surface of the 
right side.  No gross fractures or neurovascular deficits 
were noted.  Upon neurologic examination, the veteran was 
somewhat somnolent due to a shot of Mepergan prior to the 
examination.  He could be aroused and was oriented to person, 
place, and time.  X-rays of the chest showed that the lungs 
were well expanded and clear.  The heart and mediastinal 
structures appeared normal with the exception that the heart 
was on right side.  The veteran was diagnosed with a fracture 
of the left tibia and fibula, and a closed reduction was 
performed.  The veteran was also diagnosed with a laceration 
of the lip, a contusion of the right tibia, and situs 
inversus.  

Service medical records dated in March 1977 indicate that the 
veteran was diagnosed with pain in his left leg.  A review of 
the veteran's systems was unremarkable.  A physical 
examination revealed that the head was atraumatic 
normocephalic.  Pupils were equal, round, and reactive to 
light and accommodation.  The neck was supple without 
adenopathy.  The chest was clear to percussion and 
auscultation, without murmurs or gallops.  A neurological 
examination was grossly intact.  The veteran denied a history 
of headaches and dystopia prior to his accident.  The 
veteran's respiration was without cough or sputter.  The 
veteran denied chest pain, shortness of breath, or dyspnea on 
exertion.  The left toes were warm with good motion and 
sensation.  Upon removal of the veteran's left leg cast, 
there was a small abrasion on the left leg, and what appeared 
to be a healing puncture wound, which may have represented an 
in-and-out type of wound, on the posterior aspect of his leg 
with no evidence of erythema or draining.  X-rays revealed 
excellent alignment of the left leg.  It was the opinion of 
the Medical Board that the veteran was unfit for full duty 
due to the comminuted fracture of the left tibia and fibula.  

Service medical records dated in September 1977 indicate that 
the veteran complained of chest pain.  Upon examination, the 
chest was clear to auscultation and percussion.  There was 
some stomal compression.  The veteran was diagnosed with 
costochondritis.  

An October 1977 Medical Board Report indicates that the 
veteran complained of intermittent pain with some associated 
swelling in his left leg.  An orthopedic examination revealed 
no atrophy or swelling of the left lower extremity.  He had a 
small palpable mass adjacent to the fracture site of the 
tibia and fibula.  The area was not tender.  The anterior 
compartment was soft and was not painful to passive or active 
stretching.  The veteran demonstrated full range of motion of 
his left ankle.  The neurologic examination was normal.  The 
final diagnosis was of a healed comminuted fracture of the 
distal third of the left tibia and fibula.  

Service medical records dated in August 1978 indicate that 
the veteran had complained of chest pain and leg pain.  Upon 
examination, the chest sounds were clear.  The veteran had 
had slight cold symptoms for a few days.  A chest x-ray 
indicated that the chest was within normal limits.

Service medical records dated in September 1978 indicate that 
the veteran complained of pain on his left leg, and of a 
large knot over his old fracture site.  No gross 
abnormalities were noted upon examination.  X-rays revealed a 
healed fracture of the lower third of the left fibula and 
tibia.  A chest x-ray showed dextrocardia, but otherwise was 
within normal limits.

The veteran was afforded a VA examination in February 1991.  
Upon examination, the head, eyes, ears, nose, and throat were 
unremarkable.   The lungs were clear.  On cardiac 
examination, there was a regular rate and rhythm.  The 
joints, including the knees and ankles, were moved through a 
normal range of motion without complaints of pain, 
restrictions, or crepitation.  There was an ovoid scar over 
the medial aspect of the left lower leg approximately five 
inches above the ankle.  This area was nontender to 
palpation, and there appeared to be normal sensation.  The 
veteran had better than average muscular development with 
normal strength.  There was symmetrical muscular development.  
Straight leg raises were negative.  Deep tendon reflexes were 
diminished, but were symmetrical in the lower extremities.  
The veteran was noted to have a disconjugate gaze with what 
appeared to be a mild inward gaze of the left eye.  The 
examiner noted that the veteran continued to complain of 
muscular joint pain in the lower extremities, chronic low 
back pain, and recurrent headaches.  On examination, the 
veteran had normal range of motion of the lumbar spine with 
no positive neurological findings.  The cranial nerves were 
intact.  The examiner noted that the veteran's headaches 
appeared to involve muscular tension.  The examination of the 
lower extremities was within normal limits.  X-rays showed 
old fractures of the distal tibia and fibula, and that the 
lumbosacral spine was negative.  

The veteran was afforded a VA examination in December 1997.  
He complained of joint pain, and pain in his back, knees, 
legs, and left ankle.  He denied any other medical problems 
except frequent sore throats.  Upon physical examination, the 
veteran was in no acute distress.  The oropharynx was 
unremarkable, and there was no cervical adenopathy.  The 
lungs were clear.  There was a decreased range of motion in 
both knees and in the left ankle.  There was no gross 
abnormality of the knees.  The ligaments, including the 
medial and lateral collateral and anterior cruciate 
ligaments, were intact.  The examination of the lumbar spine 
showed a limitation of motion due to pain and stiffness.  
Pain and stiffness were the limiting factors in the range of 
motion in the cervical spine.  The examiner noted that 
fatigue played a factor in the veteran's examination.  X-rays 
showed a normal left knee, a normal left ankle, a normal 
lumbosacral spine, a normal cervical spine, and a normal 
right knee.  The veteran was diagnosed with chronic low back 
pain, chronic cervical strain, chronic knee pain most likely 
due to degenerative arthritis or post-traumatic arthritis, 
and post-traumatic arthritis and degenerative disease of the 
left ankle.  

VA treatment records dated in April 1998 indicate that the 
veteran complained of daily headaches.  Upon examination, the 
neck was normal and the lungs were clear.  The heart had a 
regular rate and rhythm.  The veteran was diagnosed with 
tension headaches, and the examiner noted that the veteran 
was generally healthy.

VA treatment records dated in February 1999 indicate that the 
veteran had nasal congestion and a feeling of chest 
congestion and tightness.  The veteran reported no facial 
discomfort.  He felt achy in his neck and shoulders.  His 
blood pressure was elevated.  The examiner noted that the 
veteran had had headaches since he was struck by a car and 
suffered closed head trauma, facial injuries, and a leg 
fracture.  The veteran complained of a pounding ache coming 
from the neck and moving up the occiput.  The veteran 
complained of achy and stiff joints, especially in the knees.  
There were no jugular venous distention or masses or bruits 
in the neck.  The lungs were clear.  The heart had a regular 
rate and rhythm.  The veteran was diagnosed with 
hypertension, chronic mixed tension-vascular headaches, and a 
resolving upper respiratory infection.  

VA treatment records dated in March 1999 indicate that the 
veteran complained of   pressure, pain, and a callus between 
the fourth and fifth left toes.  He was diagnosed with some 
redness in between the left toes.

VA treatment records indicate that in May 1999, the veteran 
complained of fatigue and headaches.  He had no history of 
coronary artery disease.  Upon examination, his lungs were 
clear and his heart had a regular rate and rhythm.  He was 
diagnosed with controlled hypertension and chronic 
tension/vascular headaches.  

VA treatment notes dated in August 1999 indicate that the 
veteran complained of substernal burning in the epigastrium, 
and frequent occipital headaches, brought on by stress.  His 
electrocardiogram was compatible with situs inversus.  The 
examiner noted that the veteran had a history of central 
chest discomfort thought to be due to gastroesophageal reflux 
disease caused by an irritation of the esophagus.  Upon 
examination, the head was normocephalic.  The eyes had benign 
fundi.  The lungs were clear, and the heart had a regular 
rate and rhythm.  The veteran was diagnosed with chronic 
mixed tension/vascular headaches, gastroesophageal reflux 
disease, and suboptimal control of hypertension. 

A September 1999 VA chest x-ray revealed complete situs 
inversus with the left ventricular apex on the right side.  
The arch of the aorta was on the right side. The lung fields 
were clear.  The veteran was diagnosed with situs inversus, 
but an otherwise normal chest radiograph.  

VA treatment notes dated in December 1999 indicate that the 
veteran complained of no further problems involving 
substernal burning.  A Persantine thallium test revealed 
normal findings.  Upon examination, the pharynx was normal.  
The neck had no lymphadenopathy, and the lungs were clear.  
The heart had a regular rate and rhythm.  The veteran was 
diagnosed with gastroesophageal reflux disease.  

Also of record is a June 2000 statement from the veteran's 
ex-wife.  She indicted that the veteran's February 1977 
accident caused him severe leg, back, and head pain. 

The veteran testified at a hearing in October 2002.  He 
reported that most of his disabilities occurred as the result 
of the February 1977 accident.  He reported that his face had 
been swollen and that he had bled from the ears.  He stated 
that he had fractured both of his legs.  He reported that 
after the accident, he was treated for headaches and back 
pain.  He reported that he had had blackouts and that his 
legs ached constantly.  He reported that one of his VA 
physicians indicated that his conditions may have been due to 
his previous injuries, but would not provide the veteran with 
a definite statement.

Bone Disability

As noted above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  The Board recognizes that the veteran has 
complained of bone pain which he relates to the February 1977 
motor vehicle accident.  Nevertheless, the veteran was 
already granted entitlement to service connection for a 
fracture of the left tibia and fibula in February 1998.  

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a bone disability.  Although the veteran has 
not been diagnosed with any sort of systemic bone disability, 
the Board notes that cervical strain, and decreased range of 
motion in the knees and in the left ankle have been noted.  
Nonetheless, there is no evidence of record that links a 
current bone disability to the veteran's period of active 
duty.  The Board notes that the medical records are silent 
for complaints, diagnoses, or treatment for any sort of bone 
disability in service.  (At this point, it should be noted 
that this analysis does not contemplate any bone disabilities 
that may have been previously adjudicated by the RO in April 
1991 (back condition) and in February 1998 (right leg and 
right ankle).)  Additionally, there is no evidence of record 
that a qualifying bone disability, see 38 C.F.R. §§ 3.307, 
3.309, was manifested within one year of the veteran's 
separation from service or that a current bone disability is 
otherwise related to service.  Except for the unsupported 
inferences the veteran would have the Board make, there is no 
evidence supporting the claim that he has a bone disability 
that is attributable to his military service.  Because of the 
absence of evidence supporting the claim, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a bone disability.

Joint Disability

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a joint disability.  Although the veteran has 
not been diagnosed with any sort of systemic joint 
disability, the Board notes that the veteran has been 
diagnosed with chronic knee pain which is most likely due to 
degenerative arthritis or post-traumatic arthritis, as well 
as with post-traumatic and degenerative disease of the left 
ankle.  Nonetheless, there is no evidence of record that 
links a current joint disability to the veteran's period of 
active duty.  The Board notes that the medical records are 
silent for complaints, diagnoses, or treatment for any sort 
of joint disability in service.  Additionally, there is no 
evidence of record that a qualifying chronic joint disability 
such as arthritis, see 38 C.F.R. §§ 3.307, 3.309, was 
manifested within one year of the veteran's separation from 
service or that a current joint disability is otherwise 
related to service.  Except for the unsupported inferences 
the veteran would have the Board make, there is no evidence 
supporting the claim that he has a joint disability that is 
attributable to his military service.  Because of the absence 
of evidence supporting the claim, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a joint disability.

Muscle Disability

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a muscle disability.  Although the veteran has 
not been diagnosed with any sort of systemic muscular 
disability, he has complained of muscular pain and has been 
diagnosed with muscular related headaches.  The Board points 
out that the veteran was specifically denied entitlement to 
service connection for headaches in April 1991.  Nonetheless, 
there is no evidence of record that links any current 
muscular disability to the veteran's period of active duty.  
The Board notes that the medical records are silent for 
complaints, diagnoses, or treatment for any sort of muscle 
disability in service (other than that which was associated 
with the veteran's left tibia and fibula fracture which had 
previously been adjudicated by the RO).  Additionally, there 
is no evidence of record that a qualifying chronic muscle 
disability, see 38 C.F.R. §§ 3.307, 3.309, was manifested 
within one year of the veteran's separation from service or 
that a current muscle disability is otherwise related to 
service.  Except for the unsupported inferences the veteran 
would have the Board make, there is no evidence supporting 
the claim that he has a muscle disability that is 
attributable to his military service.  Because of the absence 
of evidence supporting the claim, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a muscle disability.

Ligament Disability

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a ligament disability.  The evidence of record 
does not establish that the veteran has any current ligament 
disability.  In other words, the medical evidence of record 
demonstrates that the veteran does not currently have an 
identifiable malady underlying his complaints regarding a 
ligament disability.  There is no diagnosis of a ligament 
disability, and when the veteran was examined, such as during 
the service medical and VA examinations, no diagnosis was 
made with regards to a disability specific to the ligaments.  
Without any diagnosed underlying malady, the veteran's 
ligament symptomatology currently does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board finds that the absence of any diagnosed ligament 
disability to be of greater weight than that which suggests 
the possibility of a ligament disability.  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a ligament disability.  

The Board has considered the veteran's statements regarding 
his ligament disability, but notes that, while the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis regarding this disability.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

Right Foot and Left Foot Disabilities

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for right and left foot disabilities.  
Despite the fact that the veteran complained of a callus and 
redness on his left toes in March 1999, the medical evidence 
of record demonstrates that the veteran does not have any 
identifiable maladies underlying his complaints.  There is no 
diagnosis of a right or a left foot disability, and when the 
veteran was examined, such as during service medical and VA 
examinations, no diagnosis was made with regards to a left or 
right foot disability.  Without any diagnosed underlying 
maladies, the veteran's left and right foot symptomatology 
currently does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra.  The 
Board finds that the absence of any diagnosed disabilities to 
be of greater weight than that which suggests the possibility 
of right or left foot disability.  Consequently, the 
preponderance of the evidence is against the veteran's claims 
for service connection for a left foot disability and service 
connection for a right foot disability.  

The Board has considered the veteran's statements regarding 
his left foot and right foot disabilities, but notes that, 
while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, he has not been shown 
competent to provide a medical diagnosis regarding these 
disabilities.  Layno, supra.  



Neck Disability

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a neck disability.  As indicated above, the 
veteran was previously denied entitlement to service 
connection for a back disability in April 1991.  However, the 
Board recognizes that this previous back disability claim 
appeared to be specific to the veteran's low back; a neck or 
cervical spine disability was not adjudicated.  As such, the 
Board will adjudicate the veteran's neck claim accordingly. 

Although the veteran has been diagnosed with cervical strain, 
there is no evidence of record that links a current neck 
disability to the veteran's period of active duty.  The Board 
notes that the medical records are silent for complaints, 
diagnoses, or treatment for any sort of neck disability in 
service.  Additionally, there is no evidence of record that a 
qualifying neck disability, see 38 C.F.R. §§ 3.307, 3.309, 
was manifested within one year of the veteran's separation 
from service or that a current neck disability is otherwise 
related to service.  Except for the unsupported inferences 
the veteran would have the Board make, there is no evidence 
supporting the claim that he has a neck disability that is 
attributable to his military service.  Because of the absence 
of evidence supporting the claim, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a neck disability.

Disability of the Nerves, Left Shoulder, Right Shoulder, Left 
Arm, 
Right Arm, and Physical Stress

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for a nerve disability, a 
right shoulder disability, a left shoulder disability, a 
right arm disability, a left arm disability, or physical 
stress disability.  Despite the veteran's allegations that he 
has had bruised, contused, lacerated, sprained, and strained 
nerves, shoulders, and arms, as well as a physical stress 
disability, the medical evidence of record demonstrates that 
the veteran does not have any identifiable maladies 
underlying such complaints.  As noted above, there are no 
diagnoses of a nerve disability, a right shoulder disability, 
a left shoulder disability, a right arm disability, a left 
arm disability, or a physical stress disability, and when the 
veteran was examined, such as during service medical and VA 
examinations, no diagnoses were made with regards to a nerve 
disability, a right shoulder disability, a left shoulder 
disability, a right shoulder disability, a right arm 
disability, a left arm disability, or a physical stress 
disability. Without any diagnosed underlying maladies, the 
veteran's nerve, shoulders, arms, and physical stress 
symptomatology currently do not constitute a disabilities for 
which service connection may be granted.  See Sanchez-
Benitez, supra.  The Board finds that the absence of any 
diagnosed disabilities to be of greater weight than that 
which suggests the possibility of a nerve disability, a right 
shoulder disability, a left shoulder disability, a right arm 
disability, a left arm disability, or a physical stress 
disability.  Consequently, the preponderance of the evidence 
is against these claims.  

The Board has considered the veteran's statements regarding 
his nerves, shoulders, arms, and physical stress 
disabilities, but notes that, while the veteran is competent 
to provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide any medical diagnoses 
regarding these disabilities.  Layno, supra.  

Head Disability

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a head disability.  The Board notes that the 
veteran was specifically denied entitlement to service 
connection for headaches in April 1991.  (His current claim 
appears to extend to disability beyond the previously 
considered headaches.)  The evidence of record does not 
establish that the veteran currently has any other sort of 
head disability.  Despite the fact that the veteran was 
diagnosed with facial swelling in service, the medical 
evidence of record demonstrates that the veteran does not 
currently have any identifiable malady underlying his 
complaints other than the headaches that were previously 
adjudicated by the RO.  As noted above, there is no diagnosis 
of a head disability other than headaches, and when the 
veteran was examined, such as during service medical and VA 
examinations, no diagnosis was made with regards to a head 
disability other than headaches.  Without any diagnosed 
underlying malady, the veteran's head symptomatology (other 
than headaches) currently does not constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez, supra.  The Board finds that the absence of 
diagnosed head disability other than headaches to be of 
greater weight than that which suggests the possibility of a 
head disability.  Consequently, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a head disability.  

Chest Disability

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a chest disability.  The Board notes that 
while the veteran has been diagnosed with situs inversus, 
hypertension, and an irregular cardiac rate and rhythm, these 
disabilities do not appear to be the bases of the veteran's 
chest disability claim.  Instead, the veteran argues that he 
is entitled to service connection for a bruised, contused, 
lacerated, sprained, strained, and sore chest due to his 
February 1977 accident.  The Board will thus analyze the 
veteran's claim accordingly.  

As indicated above, the service medical records show that the 
veteran was struck by a vehicle in February 1977.  The Board 
also notes that the veteran complained of chest pain, and was 
diagnosed with costochondritis in service.  However, although 
the veteran has recently complained of chest discomfort and 
has been diagnosed with gastroesophageal reflux disease, 
there is no medical evidence of record that indicates that 
the veteran has a current chest disability that is related to 
his period of service.  Except for the unsupported inferences 
the veteran would have the Board make, there is no evidence 
supporting the veteran's claim that he has a current chest 
disability attributable to his military service.  Because of 
the absence of evidence supporting the claim, the Board 
concludes that the preponderance of the evidence is against 
the claim.

Disability Involving the Vessels

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a vessel-related disability.  The record 
establishes that the veteran has been diagnosed with chronic 
vascular headaches.  However, the Board points out, as 
indicated above, that the veteran was previously denied 
entitlement to service connection for headaches in April 
1991.  Also, as indicated above, although the veteran has 
been diagnosed with situs inversus and hypertension, the 
veteran does not appear to be arguing that his situs inversus 
or hypertension are related to service, but instead claims 
that he suffered bruised and sore vessels as a result of his 
February 1977 accident.  The Board will analyze the veteran's 
vascular claim accordingly.  

Based on the evidence of record, the Board finds that there 
is no medical evidence of record that relates a current 
vessel-related disability to the veteran's period of service.  
Although the service medical records indicate that the 
veteran was struck by a vehicle in service, service medical 
records are silent for complaints, diagnoses, or treatment 
for any sort of vessel-related disability while in service.  
Additionally, there is no evidence of record that any sort of 
qualifying chronic vessel-related disability, see 38 C.F.R. 
§§ 3.307, 3.309, was manifested within one year of the 
veteran's separation from service or that a vessel-related 
disability is otherwise related to service.  Except for the 
unsupported inferences the veteran would have the Board make, 
there is no evidence supporting the veteran's claim that he 
has a current vessel-related disability is attributable to 
his military service.  Because of the absence of evidence 
supporting the claim, the Board concludes that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a vessel disability.

Skin Disability

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran has a left lower leg scar that was 
incurred in service.  In this regard, the Board notes that 
the veteran has a current skin disability in that he 
currently has a scar over the medial aspect of the left leg, 
five inches above the ankle.  In addition, it appears that 
the February 1991 VA examiner noted the veteran's left leg 
scar in association with an examination of his service-
connected left tibia and fibula fracture.  Furthermore, not 
only does the claims file clearly indicate that the veteran 
suffered a service-connected left leg fracture during 
service, the evidence of record specifically indicates that a 
left lower leg skin disability was incurred during active 
duty.  The veteran's service entrance examination does not 
mention a left lower leg scar, but subsequent service medical 
records reveal that there was a slight tenting of the skin 
over the left lower tibia after the veteran's February 1977 
accident.  Furthermore, it was also noted during service that 
the veteran had had skin disability on the left lower leg 
involving a small abrasion, a small mass, and what appeared 
to be a healing puncture wound.  As such, the record 
indicates that the veteran had this problem in service.  
Finally, the veteran has continuity of symptoms as apparently 
his left lower leg scar disability has continued to the 
present time.  Therefore, based on the veteran's service 
medical records, as well as his post-service treatment 
records, the evidence taken as a whole tends toward the 
conclusion that the veteran has such a scar that is related 
to his period of active duty.  With resolution of reasonable 
doubt in the veteran's favor, the claim of service connection 
for a left lower leg scar is granted.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. §§  3.303, 3.310.  Nevertheless, there is no 
indication that the veteran has any other skin disability 
diagnosed.  Consequently, the grant of service connection is 
limited to the aforementioned scarring.

Veterans Claims Assistance Act of 2000

Finally, as indicated earlier, the Board acknowledges that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)) was enacted during the pendency of this 
appeal.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's applications are 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the veteran's claims for 
service connection and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
actions of June 2000 and of September 2002, the statement of 
the case issued in October 2001, the supplemental statement 
of the case issued in September 2002, and an August 2002 
letter from the RO to the veteran, which informed him of the 
applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained by 
VA.  The Board notes that the RO attempted to obtain the 
veteran's medical records, including his service medical 
records, his reserve records, and his VA treatment records.  
While some of the veteran's service medical records are 
included in the claims file, the RO was informed in December 
1990 that attempts to locate the veteran's medical records at 
the Naval Reserve Personnel Center and the National Personnel 
Records Center were not successful.  The veteran was informed 
in February 2002 by the RO of the difficulty it was having in 
its attempt to obtain all of the veteran's service medical 
records.  The veteran was afforded an additional opportunity 
to identify any outstanding pertinent medical records in 
August 2002.  However, the veteran did not respond with 
specific enough information about any additional medical 
providers in order to obtain these records as he was advised 
to do in August 2002.  Therefore, to the extent possible, VA 
has obtained all pertinent records from sources identified by 
the veteran with regards to his claims, including his 
post-service VA treatment records.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the issues of 
service connection, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2002).  In this case, 
the veteran does not have currently diagnosed muscle, 
ligament, nerve, head, right foot, left foot, right shoulder, 
left shoulder, right arm, left arm, vessel, or physical 
stress disability.  The veteran has reported having symptoms, 
but when examined on earlier occasions no disease process or 
injury was noted, except for the leg scar.  There is no 
indication, except by way of unsupported allegation, that any 
of his claimed disabilities (excluding his left lower leg 
scar) may be associated with his period of active duty.  In 
other words, objective analysis of the veteran's condition 
has been undertaken on examination and no disability relative 
to his current claims was found.  For instance, even though 
the veteran was thought to have arthritis on clinical 
evaluation, such as in December 1997, it was not confirmed by 
x-ray.  See 38 C.F.R. § 4.71a (Diagnostic Code 5003) (2002) 
(degenerative arthritis must be established by x-ray).  
Consequently, given the standard of the duty-to-assist 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

Service connection for a bone, joint, muscle, ligament, right 
foot, left foot, neck, nerve, left shoulder, right shoulder, 
left arm, right arm, physical stress, head, chest, vessel 
disability, or skin disability other than a left lower leg 
scar is denied. 

Service connection for a left lower leg scar is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

